UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 MOHAMMED NAZIR BIN LEP,

        Petitioner,

                v.                                             Civil Action No. 20-3344 (JDB)
 JOSEPH R. BIDEN et al.,

        Respondents.



                                             ORDER
       Upon consideration of [105] the parties’ joint status report, and the entire record herein, it

is hereby ORDERED that the following schedule shall govern future proceedings:

       1. Petitioner shall file his motion for discovery by not later than March 14, 2022.

       2. Respondents shall respond to petitioner’s discovery motion and file any other motions

          regarding petitioner’s motion by not later than April 14, 2022.

       3. Petitioner shall file his reply in further support of his discovery motion and his response

          to respondents’ other motions by not later than May 19, 2022.

       4. Respondents shall file their reply in further support of their other motions by not later

          than June 2, 2022.


       SO ORDERED.

                                                                                /s/
                                                                         JOHN D. BATES
                                                                    United States District Judge


Dated: January 28, 2022


                                                 1